— Order, Supreme Court, New York County (Louis B. Grossman, J.), entered May 7, 1987, which granted plaintiffs motion to hold defendants Donald Kanterman and Perri Kanterman in contempt of court and fined them $37,144.63 for violating the orders of the court prohibiting defendants Gallant Securities, Inc. and Gallant Intercapital Corp. and their employees and agents from paying any money out of either concern except in the ordinary course of business, unanimously reversed, on the law, and the matter remanded for a hearing before the same Justice, without costs.
Faced with conflicting affidavits on the issue of whether the expenses charged by the Kantermans on the corporate credit cards were incurred in the ordinary course of Gallant’s business, which conflict cannot be resolved on the present record, a hearing should have been held at which all relevant facts could be explored. (Judiciary Law § 772; CPLR 2218; see, Matter of McDonnell v Frawley, 23 AD2d 729, 730; see also, Siegel, NY Prac § 484, at 649.) Concur — Kupferman, J. P., Sullivan, Asch and Ellerin, JJ.